GIEGERICH, J.
I concur in the result reached by Mr. Justice LEHMAN upon the ground that according to the uncontradicted testimony the action previously brought and prosecuted to judgment was upon precisely the same claim as that upon which the present action is based, with the exception that the judgment demanded and obtained in the first action was for a sum of money simply, while that now sought would authorize an execution against the person. I am of the opinion that this is clearly a case where the doctrine of election of remedies should be applied, and that the plaintiff is barred from prosecuting the action now attempted to be brought.